Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about March 29, 2001, which, inter alia, granted defendant’s cross motion to dismiss the complaint, unanimously affirmed, with costs.
This action, seeking specific performance of an alleged contract to sell shares of stock in a cooperative corporation, was properly dismissed since there was no binding contract between the parties, plaintiff having unilaterally altered the contract sent her by defendant to provide that she was the only purchaser, when, in fact, the contract, as drafted by defendant’s counsel, provided, in accordance with defendant’s wishes, that his shares were to be sold in equal parts to both plaintiff and a second purchaser (see, Matter of Express Indus. & Term. Corp. v New York State Dept. of Transp., 93 NY2d 584, 589-590).
*223We have reviewed plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J.P., Williams, Andrias, Saxe and Friedman, JJ.